Citation Nr: 1501015	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-38 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or service connected type II diabetes mellitus (DMII).

2.  Entitlement to an initial rating greater than 20 percent for DMII.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1977, including in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal. 

The claims for consideration come before the Board on appeal from a January 2010 rating decision.  The claims previously were remanded by the Board for further development in February 2012 and May 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Veteran also has a paperless, electronic Virtual VA file that contains evidence and information duplicative of that contained in the VBMS file or is irrelevant to the issues on appeal.  

The claim for a higher initial rating for DMII is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  While the Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during service, hypertension is not among the disabilities recognized by VA as being related etiologically to herbicide exposure. 

2.  Hypertension was not shown in service; there is no credible evidence of continuity of symptomatology associated with hypertension since service; and the only competent, probative opinions to address the question of whether there exists a nexus between hypertension and either service, to include exposure to herbicides therein, or service-connected diabetes mellitus, weigh against the claim for service connection for hypertension.  



CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure or diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may nonetheless be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a November 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for hypertension, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the November 2009 letter.  As requested in the February 2012 remand, a February 2012 letter provided the Veteran with the information and evidence necessary to substantiate a claim for secondary service connection.  Any defect in the timing of the February 2012 notice was cured by readjudication, most recently in a September 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), a VA examination addressing the claim for service connection for hypertension in April 2011, and medical opinions addressing this claim completed in October 2011, April 2012, and July 2014.  Also of record and considered in connection with the claim are various written statements provided the Veteran and his representative on his behalf.  No further RO/AMC action with respect to the claim for service connection for hypertension is required prior to appellate consideration.  

Pursuant to the February 2012 remand, the AMC obtained all available VA outpatient treatment records dated from August 2001 through April 30, 2014.  Also as directed by the February 2012 remand, the AMC attempted to obtain any earlier VA treatment records dated since July 1977, with the response from the relevant VA facilities being that no records prior to August 2001 were available.  See August 13, 2012, Formal Finding of Unavailability Memorandum.  The Veteran was informed of the unavailability of such records and reported that he had no VA clinical records in his possession for the time period in question.  See August 11, 2012, Report of General Information.  
l 
With respect to the opinion completed by a VA physician in July 2014, such reflects a review of the claims file and history provided by the Veteran as well as a definitive conclusion as to whether the Veteran has hypertension as a result of service, to include exposure therein to herbicides, and otherwise is in accord with the directives of the May 2014 remand. 

On this record, the Board finds that there has been substantial compliance with the Board's prior remand directives and no further RO/AMC action with respect to the claim for service connection for hypertension is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA with respect to the issue adjudicated below have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided.  Nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the denial of service connection for hypertension.  Any such error is deemed harmless and does not preclude appellate consideration of the matter adjudicated below, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as cardiovascular diseases to include hypertension, which develop to a compensable degree (10 percent for cardiovascular diseases) within a prescribed period after discharge from service (one year for cardiovascular diseases), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113,  1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to "chronic" diseases (such as cardiovascular diseases) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA defines hypertension as being present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997) as defining Stage 1 hypertension as 140 mm Hg to 159 mm Hg systolic or 90 mm Hg to 99 mm Hg diastolic).  

As noted in VBA Training Letter 00-07, VA has an existing policy that a diagnosis of hypertension requires "multiple readings" - 2 or more readings on at least 3 days - because multiple readings "is a standard requirement for diagnosis and treatment.  If not, the diagnosis of hypertension is suspect."  The criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases:  AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Hypertension is not among the disabilities recognized by VA as being associated with herbicide exposure under the aforementioned provisions relating to presumptive service connection which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991) (hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents).  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for disability that is proximately due to, the result of,  service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing  secondary service connection on the basis of the aggravation of a no service-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court also has stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 49).

Factual Background & Analysis

The Board notes at the outset that all of the evidence of record has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding VA must review the entire record but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence as appropriate and its analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

The Veteran's STRs, to include the reports from the June 1977 separation examination (at which time blood pressure was recorded at 100/70), do not reflect evidence of hypertension.  The Veteran specifically denied having high or low blood pressure on a medical history completed in conjunction with the separation  examination.  

In his initial claim filed for service connection in February 2001, the Veteran did not reference hypertension, and it was not until November 2009 that he filed a claim for service connection for hypertension.  With respect to post service clinical evidence, the first diagnosis of hypertension is contained on VA clinical records dated in 2002 (the VA outpatient treatment records from 2001 reflect elevated/borderline blood pressure readings but do not reflect a confirmed diagnosis of hypertension).  

In connection with an April 2011 VA examination conducted in conjunction with the claim for service connection for hypertension, the examiner rendered the opinion that as the Veteran was diagnosed with hypertension before he was diagnosed with DMII, "there is no nexus between diabetes and the development of hypertension." An October 2011 addendum opinion, completed by a different VA physician than the one who examined the Veteran in April 2011-and documented to have been based on a review of the claims file and medical records-was that the Veteran's hypertension was not aggravated by his service connected diabetes, with the rationale being that the Veteran's blood pressure was in "good control on the same medications as prior to [the] diagnosis of diabetes."  

The initial remand completed in February 2012 found that the opinion rendered by the VA physician who conducted the April 2011 examination was inadequate to the extent it was inconsistent with the fact that the examiner, in recording the relevant history, actually listed the Veteran's hypertension as being diagnosed after diabetes.  As such, an addendum opinion was requested.  

The addendum opinion requested in the February 2012 remand was completed, by the same VA physician who rendered the October 2011 opinion, in April 2012.  The opinion-documented to have been based on a review of the claims file and the February 2012 remand-was that the Veteran's hypertension was not due to or aggravated by diabetes.  The rationale provided was that, per review of the record and the history provided by the Veteran, hypertension had its onset prior to the diagnosis of diabetes; the Veteran had been on two anti-hypertensive medications both prior to and after the diagnosis of diabetes; and a review of the blood pressure readings in the clinical record did not document an increase in blood pressure readings "on or about the time" of the diagnosis of diabetes.  The physician concluded her opinion by stating that there was no objective evidence of aggravation of hypertension by diabetes.  

As the above opinion did not address the relationship between hypertension and the presumed in-service exposure to herbicides, the Board remanded the case again in May 2014 to obtain such an opinion. The requested opinion, by the same physician who rendered the October 2011 and April 2012 opinions discussed above, was completed in July 2014, and her conclusion was that the Veteran's hypertension was not related to exposure to Agent Orange during service, or any other in-service disease, event, or injury.  The rationale provided was the lack of any high blood pressure readings during service or even an "entertainment" of a diagnosis of hypertension therein; the lack of any evidence of elevated blood pressure readings after service until 2001; and the fact that the medical literature does not support the notion that Agent Orange causes or aggravates hypertension or that exposure thereto  is associated with or places an individual at risk for hypertension.  She concluded by stating that there was no objective evidence linking Agent Orange to hypertension.  

Given the foregoing, the Board finds of particular significance in the adjudication of the claim the fact that the VA physician who rendered the negative opinions had the benefit of review of the clinical evidence of record, to include the STRs and post-service clinical evidence, as well as the history reported by the Veteran.  There is no medical evidence or opinion of record contradicting the conclusions reached by this VA physician on the questions of whether there exists a medical nexus, or relationship, between current hypertension and either service, to include presumed exposure therein to Agent Orange, or the service connected diabetes, and there is otherwise no medical opinion even suggesting such a relationship.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As for the Veteran's own assertions and those of his representative, the Board finds that such assertions provide no persuasive support for the claim for service connection for hypertension.  The Board acknowledges that, as laymen, both the Veteran and his service representative are competent to provide evidence of matters within their personal knowledge-to include, for the Veteran, the occurrence of in-service injury, as well as the onset, and continuity, of symptoms experienced .  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Such report must be weighed against the medical and other evidence, however.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, to the extent that the Veteran now is asserting continuing of symptoms of hypertension from service to the present time, and that such assertions are considered competent, they would be of questionable credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In this regard, the Veteran himself denied a history of hypertension at separation from service, and in his first claim for service connection filed in in February 2001, he made no reference to hypertension.  The Board notes that such silence in this initial application, when the Veteran otherwise is affirmatively speaking, would not be supportive of any current assertions by the Veteran of continuous hypertension since service.  

Also casting doubt on the credibility of any current assertions of continuity is the fact that Veteran did not file a claim for service connection for hypertension until 2009, over 30 years after service, as well as the fact that the first post-service clinical evidence of hypertension is dated decades after service (factors that tend to weigh against a claim for service connection).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The extended period between service and the first clinical evidence of hypertension also clearly does not support an award of service connection for hypertension as a chronic disease on a presumptive basis.  See 38 C.F.R. §§ 3.307, 309(a).  

Furthermore, to whatever extent that assertions by the Veteran and/or his representative are being advanced to actually establish the service incurrence or a nexus between hypertension and service-connected diabetes, the attempt must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of current hypertension.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service or service-connected diabetes, to include on the basis of aggravation-have no probative value.  

Accordingly, the Veteran and his representative can neither support the claim, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.

For the foregoing reasons, the Board concludes that the claim for service connection for hypertension must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure or service connected DMII, is denied. 


REMAND

Unfortunately, another remand of the Veteran's claim for a higher initial rating for DMII is required.  Although the Board sincerely regrets the additional delay which may be caused by this remand, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

In the February 2012 remand, the Board noted that the examiner provided an opinion following a May 2011 VA eye examination that the Veteran's refractive error and presbyopia were not caused by nor related to diabetes mellitus and provided a rationale for these opinions that was limited to the remark that he had reviewed medical records and based his opinion on clinical knowledge.  The Board also noted that the May 2011 VA examiner supplied no description or further rationale as to why these conditions could not be related to the Veteran's DMII.  The Board found the May 2011 VA examiner's opinion to be inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Similarly, the Board noted in its February 2012 remand that the May 2011 VA examiner indicated that he could not resolve the issue of whether the Veteran's cataracts were caused by or related to his DMII without resort to mere speculation.  Before the Board can rely on such a conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As such, and remarking that a determination that a conclusion could not be resolved without speculation "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner," the Board in the February 2012 remand found that a new eye examination was necessary to determine whether any current eye disability is proximately due to or the result of, or was aggravated by, the service-connected DMII.  Id.  

The VA eye examination afforded the Veteran's following the February 2012 remand, completed in April 2012 by the same examiner who conducted the May 2011 VA examination, essentially contained the same determination rendered in May 2011 without further explanation regarding the etiology of the Veteran's eye conditions.  Specifically, the examiner opined that the Veteran's refractive error and presbyopia were not caused nor aggravated by his DMII, with the only rationale given being "medical records review, "clinical knowledge," which is the exact rationale provided in May 2011 that was deemed inadequate.  Thus, the Board in its May 2014 remand found that the Veteran needed to be afforded a new VA examination to provide an adequate opinion regarding the etiology of his eye conditions.

Unfortunately, the examination afforded the Veteran in July 2014, while by a different examiner than the one who previously examined him, again does not reflect substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 268.  In this regard, the only rationale for the determination following this examination that the Veteran's presbyopia and epithelial basement membrane were not caused by or a result of DMII was "medical literature review" "medical records review" and "clinical experience," which is essentially the same rationale provided in May 2011 and April 2012 and deemed inadequate by the Board.  

Moreover, the physician who examined the Veteran in July 2014 stated that she could not resolve the issue of whether the Veteran's cataracts were caused by or related to his DMII without resort to mere speculation, noting that cataracts can be caused by aging and diabetes, and that "without means to differentiate between the causes, it would be speculative to report the etiology of the condition."  

The Board's May 2014 remand specifically directed that if the examiner could not provide an opinion without resorting to mere speculation, the examiner was to nonetheless provide an explanation stating why such was the case and, in so doing, explain whether the inability to provide a more definitive opinion was the result of a need for additional information, because she had exhausted the limits of current medical knowledge in providing an answer to that particular question, or because she needed the benefit of additional evidence or information, etc.  

As the July 2014 examiner also did not render an opinion in accord with these instructions, the Veteran needs to be afforded a new VA examination, preferably by a medical professional who has not examined him, that contains adequate opinions regarding the etiology of his eye conditions that is in compliance with the Board's remand instructions.  Id.; see also Barr, 21 Vet. App. at 303 

The Board finds that judicial review is frustrated in this case by the AOJ's failure to comply with the terms of its prior remands regarding the sufficiency of the VA examinations ordered in those remands.  Had these examinations be reviewed and found deficient (as discussed above), the AOJ should have taken corrective action and this remand might have been avoided.  Cf. Cogburn v. Shinseki, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of Veterans law").  In this case, the Board notes that another remand is necessary due to the deficiencies with the VA examinations of record (as discussed above).  Finally, the Board notes that compliance with its remand directives by the AOJ is not discretionary.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an eye disability and/or for his service-connected diabetes mellitus since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his eye disability before a VA clinician who has not previously examined him, to the extent possible.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any eye disability currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an eye disability, if diagnosed, was caused or aggravated (permanently worsened) by his service-connected diabetes mellitus.  A complete rationale must be provided for any opinions expressed.  

If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or needs the benefit of additional evidence or information, etc.

The examiner is advised that he or she may not state "medical literature review," "medical records review," and/or "clinical knowledge," as the sole rationale for any requested opinion.   Instead, the examiner is advised that he or she must cite to specific examples, provide a summary of any clinical knowledge used as the basis for his or her opinion, and otherwise provide a sufficiently detailed rationale.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the examination report after it is completed and determine whether there has been substantial compliance with the remand directives.  If the examination report is deficient, then the AOJ should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).    

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


